Case 19-00705-TLM         Doc 23    Filed 09/16/19 Entered 09/16/19 11:10:19          Desc Main
                                   Document      Page 1 of 4



William G. Mitchell, ISB 9662
William G. Mitchell, Attorney at Law, PLLC
P.O. Box 140694
Garden City, ID 83714
Office: 208-995-1451
Fax: 208-694-6460
williamgmitchell@yahoo.com

Eric R. Clark, ISB 4697
CLARK & ASSOCIATES, ATTORNEYS
P.O. Box 2504
Eagle, ID 83616
Office: (208) 830-8084
eclark@EricRClarkAttorney.com

       Attorneys for Debtors

               UNITED STATES BANKRUPTCY COURT DISTRICT OF IDAHO


 In the matter of:
                                                  Case No. 19-00705-TLM

 SAMUEL D. PACKWOOD and DEBORAH                                     Chapter 7
 D. BALDINO-PACKWOOD,


               Debtors.


                 MOTION FOR SANCTIONS FOR VIOLATION OF THE STAY

        COME NOW the Debtors, by and through their counsel of record, and move for an order

determining that Creditor Kohl’s has violated and continues to violate the automatic stay, 11

U.S.C. § 362. While the stay was in place, and while Kohls had knowledge of the Packwoods’

bankruptcy proceedings, Kohl’s continued to contact the Packwoods by phone and in writing in

order to demand payment.

        The Packwoods seeks an order holding that Kohl’s violated the stay of 11 U.S.C. § 362(a),

and awarding them their actual damages including costs and attorney fees incurred in prosecuting

this action, and, if the Court believes that punitive damages are appropriate, awarding punitive
Case 19-00705-TLM         Doc 23     Filed 09/16/19 Entered 09/16/19 11:10:19            Desc Main
                                    Document      Page 2 of 4



damages of five times the amount of actual damages, as stated below.

       The Packwoods have filed a Declaration of their Counsel with exhibits establishing the

continuing stay violation.

       Pursuant to 11 U.S.C. § 362(h), any person, “injured by any willful violation of a stay

provided by this section shall recover actual damages, including costs and attorney fees, and,

in appropriate circumstances, may recover punitive damages.” Kohl’s continued and aggressive

collection actions are a willful and intentional violation of the automatic stay.

       “The scope of protections embodied in the automatic stay is quite broad and serves as one

of the most important protections in bankruptcy law.” Eskanos & Adler, P.C. v. Leetien, 309

F. 3d 1210, 1214 ( 9th Cir. 2002), quoted in In re Andrus, 2004 WL 2216493 (Bankr. D. Idaho

2004). See also In re Aughenbaugh, 02.4 I.B.C.R. 157, 158 (Bankr. D. Idaho 2002) (quoting

Franchise Tax Bd. v. Roberts (In re Roberts), 175 B.R. 339, 343 (9th Cir. BAP 1994) (the stay is

one of the fundamental debtor protections under the Code; it stops all collection efforts).

       A willful violation of the stay protecting an individual debtor may result in an award of

compensatory, punitive and emotional distress damages. 11 U.S.C. § 362(k)(1); In re Dawson,

390 F.3d 1139, 1146-1151 (9th Cir.2004), cert. denied, 546 U.S. 927 (2005) (allowing emotional

distress damages under § 362). A violation of the automatic stay is willful if a party knows of the

bankruptcy filing and engages in any action prohibited in §362(a), essentially any act against the

debtor or property of the debtor or of the estate, and does so intentionally. Goichman v. Bloom (In

re Bloom), 875 F.2d 224, 227 (9th Cir.1989). “Knowledge of the bankruptcy filing is the legal

equivalent of knowledge of the automatic stay under § 362.” Havelock v. Taxel (In re Pace), 159

B.R. 890, 901 (9th Cir. BAP 1993), vacated in part on other grounds, In re Pace, 56 F.3d 1170

(9th Cir.1995). A specific subjective intent to violate the stay is not required. Pinkstaff v. United

States (In re Pinkstaff), 974 F.2d 113, 115 (9th Cir.1992). “Not even a ‘good faith’ mistake of law
Case 19-00705-TLM          Doc 23      Filed 09/16/19 Entered 09/16/19 11:10:19              Desc Main
                                      Document      Page 3 of 4



 or a ‘legitimate dispute’ as to legal rights relieve a willful violator of the consequences of his act.”

 Bloom, 875 F.2d at 227; Ramirez v. Fuselier (In re Ramirez), 183 B.R. 583, 589 (9th Cir. BAP

 1995); Pace, 159 B.R. at 901.

         The Packwood’s are entitled to an award of their actual damages, including lost wages,

 costs and attorney fees in bringing this motion as damages. They expect that each will miss at least

 ten hours of work in pursuing this matter, at their hourly rate of pay of $10.15 per hour for Mr.

 Packwood and $10.15 per hour for Mrs. Packwood, for a minimum of $203.00. They expect that

 their costs and attorney fees will total at least Two Thousand Five Hundred Dollars ($2,500.00)

 and may well be much more depending on whether Kohl’s admits to the violation or chooses to

 litigate this issue.

         Punitive damages are also warranted in this case. “Where there has been an ‘arrogant

 defiance’ of the Bankruptcy Code, punitive damages are most appropriate. In re Medlin, 201 B.R.

 188 (Bankr.E.D.Tenn.1996).” Curtis v. LaSalle National Bank (In re Curtis), 322 B.R. 470, 486

 (Bkrtcy.D.Mass. 2005). Notwithstanding the fact the Debtors informed Kohl’s countless times

 they were in a bankruptcy, and notwithstanding the fact Debtors’ Counsel informed Kohl’s by first

 class letter and again by certified letter, Kohl’s continued to contact, harass and demand payment.

 Based upon this intentional, flagrant and continuing stay violation long after the Order was issued,

 punitive damages are warranted in the amount of five times the Debtor’s damages.

                                            CONCLUSION

        The Packwoods respectfully request the Court set this matter for hearing and allow the

Packwoods to present evidence proving this willful, intentional and continuing stay violation. Then,

after due consideration of all of the evidence, the Packwoods request the Court enter an order finding

Kohl’s has violated the automatic stay and awarding actual and punitive damages.
Case 19-00705-TLM        Doc 23     Filed 09/16/19 Entered 09/16/19 11:10:19          Desc Main
                                   Document      Page 4 of 4



       Dated this 16th Day of September 2019.


                                            William G. Mitchell, Attorney at Law, PLLC


                                            /s/ William G. Mitchell
                                            William G. Mitchell
                                            Attorney for Debtors


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 16th day of September 2019, a true and correct copy of the
foregoing document was filed with the Clerk of the Court using the CM/ECF System which sent a
Notice of Electronic Filing to the following persons:

       William Mitchell – williamgmitchell@yahoo.com
       Noah G. Hillen – ngh@hillenlaw.com
       U.S. Trustee – ustp.region18.bs.ecf@usdoj.gov
       PRA Receivables Mgt. – claims@recoverycorp.com

Additionally, I certify that the following listed non-registered CM/ECF participants were served a
copy of the foregoing by first class mail, postage prepaid, addressed to:

       Samuel D. Packwood Deborah Baldino-Packwood
       235 N. Moyle Ave.
       Star, ID 83669


                                            /s/ William G. Mitchell
                                              William G. Mitchell
